DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendments filed 12/24/2020 and 1/25/2021. Claim 1 has been amended. Claims 1 and 3-20 are pending, while claims 8-20 have been withdrawn.
 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 12/24/2020 and 1/25/2021 have been fully considered but they are not persuasive. Further, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

 	Regarding the previously pending 35 USC 101 rejection, the claims as a whole, recite additional elements that integrate the judicial exception into a practical application, under Prong Two of Step 2A of the Alice analysis.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey et al (US 20140278819 A1), in view of Sen et al (US 20160171406 A1).
As per claim 1, Ramsey et al disclose a system for estimating the effects of changes to project data including a plurality of tasks, work elements or projects having activity-level relationships under selected project planning scenarios (i.e., A system for analyzing alternate project management scenarios at an executive or management level, or a "What If Tool" (WIT) System, and accompanying method is described herein and illustrated in the accompanying figures, ¶ 0030), the system comprising: 
a configuration component configured to divide a planning horizon into ordinal planning periods based on a selected planning unit, the planning horizon and the planning unit associated with a selected project planning scenario (i.e., During the aggregation operation 710, tasks from the detail project are grouped into collections.  In one embodiment, the individual tasks from the detail project are aggregated into timeline columns or other temporal collections.  The configuration operation 810 sets the working time unit and one or more working levels for the aggregated WIT Source, ¶ 0055); 

a virtual offset calculator calculating offsets between key dates of related tasks linked by one of the activity level relationships, the offset being measured in the selected planning unit (i.e., Relationships may include, but are not limited to, how tasks or projects interact with each other, relationship offset data that provides a timeline unit for correlation, ¶ 0045, wherein An offset date is also calculated in relation to the start or end date of the corresponding working level, depending on the milestone type to ensure that milestone due dates are accurately represented, ¶ 0058), and 
the virtual offset calculator calculating the offsets using a calculation approach selected from a precision approach, a rounding approach, and an approximation approach (i.e., For example, in one embodiment, the difference calculation operation 1220 calculates offsets between the scenario schedule start dates and the original start date captured in the project data store 222, and the update operation 1230 uses the offset, ¶ 0074), 

a virtual relationship generator generating virtual relationships linking one or more related project, sub-project, work breakdown package, parent task or tasks, each virtual relationship having the relationship type corresponding to the activity level relationships determined by the logic relationship analyzer when using the precision approach or the rounding approach (i.e., Each task may have a logical relationship with one or more other tasks.  Examples of logical relationships include, but are not limited to, finish-to-start, start-to-start, start-to-finish, finish-to-finish relationships, ¶ 0031, wherein The relationship classification operation 860 evaluates the logical links between each activity in a working level group and its succeeding activity. If the activities belong to the same working level group, the logical link between the two is classified as an internal relationship (i.e., static relationship). The internally related activities will move uniformly along with any 
and the offset calculated by the virtual offset calculator, wherein the generated virtual relationships are configured to enable evaluation of the key dates of one or more projects, sub-projects, work breakdown packages, parent tasks or tasks (i.e., the create virtual relationships operation 875 creates a virtual relationship between the working level groups containing the linked activities.  Each virtual relationship is an intergroup relationship that corresponds to the original relationship between activities grouped into different working level groups, ¶ 0061, wherein When the start and/or end date of a task is modified, all working level relationships are checked for violations. If the move does not violate any working level relationships, it is successful and each lower hierarchical level is modified by the date offset. The start and/or end dates of higher working levels are revised as necessary if the resulting dates extend beyond their start and/or end dates, ¶ 0064); 
a scenario analyzer receiving a change to one of the projects, sub-projects, work breakdown packages, parent tasks or tasks and moving any related projects, sub-projects, work breakdown packages, parent tasks or tasks based on the virtual relationships between to produce an estimated alternate scenario incorporating the change (i.e., The virtual relationships between working level groups take the place of 
a display unit for showing a visualization of the estimated alternate scenario via a user interface (i.e., The user interface 302 may indicate if/when a milestone is exceeded as the working level groups are moved in time.  Examples of virtual relationships include, but are not limited to, finish-to-start, start-to-start, start-to-finish, finish-to-finish, and locked relationships, ¶ 0062).
Ramsey et al does not explicitly disclose a lag time or a lead time as either a negative or a positive value depending upon whether expressed in terms of a lag time or as a lead time.
Sen et al disclose the representative rate is taken as the rate at which the units of work have been completed so far. The "install underground water lines" activity is an immediate successor of the "form/pour concrete foundation" activity, but with a lag of negative 2 days. That is, the start date of the "install underground water lines" 
Ramsey et al and Sen et al are both concerned with effective workforce management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a lag time or a lead time as either a negative or a positive value depending upon whether expressed in terms of a lag time or as a lead time in Ramsey et al, as seen in Sen et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 6, Ramsey et al disclose the tasks associated with logic relationships include predecessor activities organized under a first project and successor activities organized under a second project, the logic relationship analyzer selecting the most restrictive relationship between the first project and the second project as the primary relationship (i.e., The relationship assignment operation establishes working level relationships between the working level groups in each working level collection based on the underlying logic relationships of the detail project.  The working level relationships are then evaluated to ensure the logic relationships are not violated, ¶ 0011, wherein the aggregation operation 710 transforms the imported project management information (at the activity level) by recalculating schedule logic, constraints, and milestones, and then aggregating resources at the working level to create a WIT Source, which can then be 
As per claim 7, Ramsey et al disclose the virtual offset calculator includes the end date when calculating the lag if the relationship type is a start-to-finish relationship or a finish-to-start relationship and the lag is measured in days and excludes the end date when calculating the lag if the relationship type is a start-to-start relationship or a finish-to-finish relationship (i.e., Creating a virtual relationship to the succeeding working level group links both working level groups; therefore, any movement of either working level group can affect the other, depending on the relationship type and lag properties.  For example, a working level relationship might have a relationship type of finish-to-start and a lag of two years meaning the succeeding working level group could not begin until two years after the activities associated with the initial working level group were completed, ¶ 0061).

 	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey et al (US 20140278819 A1), in view of Sen et al (US 20160171406 A1), in further view of Ponce de Leon (US 8400467 B1).
As per claim 4, Ramsey et al does not disclose the virtual offset calculator maps the predecessor task key date, the successor task key date, the parent predecessor task key date, and the parent successor task key date to the corresponding ordinal planning period and calculates the offset corresponding to the activity level 
Ponce de Leon discloses Offsets are required, minimum intervals between connected dates of two interconnected activities.  For example, an FS offset denotes the interval between the finish of the predecessor and the start of the successor; an SS offset denotes the interval between the start of the predecessor and the start of the successor; and so forth for FF and SF logic relationships (column 3, lines 30-36).
A reverse embed offset is measured in terms of elapsed days to the finish of the host activity (predecessor for SS logic) and in terms of days from the start of the host activity (successor for FF logic).  If the host activity duration varies in any way, the embed remains constant.  For any host activity at issue, a reverse embed is the complement of a constant embed (column 3, lines 46-52).
The system may also utilize as-built conditions to continuously update a schedule and allow adjustments to be made to the schedule based off the as-built conditions.  Herein, as-built refers to an activity in the project that has been completed.  After an activity is completed or partially completed, the activity or portion of the activity may be actualized by the system.  In other words, the system may map the activity based on its as-built conditions, that is, the activity may be mapped according to its actual start date and its actual completion date (column 17, lines 1-12).
Ramsey et al and Ponce de Leon are both concerned with effective workforce management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the virtual offset calculator maps the predecessor task key date, the successor task key date, the parent 
As per claim 5, Ramsey et al does not disclose the virtual offset calculator maps the parent predecessor task key date, and the parent successor task key date to the corresponding ordinal planning period and calculates the offset corresponding to the activity level relationship in planning units using the difference between the ordinal numbers of the mapped ordinal planning periods.
Ponce de Leon discloses Offsets are required, minimum intervals between connected dates of two interconnected activities.  For example, an FS offset denotes the interval between the finish of the predecessor and the start of the successor; an SS offset denotes the interval between the start of the predecessor and the start of the successor; and so forth for FF and SF logic relationships (column 3, lines 30-36).
A reverse embed offset is measured in terms of elapsed days to the finish of the host activity (predecessor for SS logic) and in terms of days from the start of the host activity (successor for FF logic).  If the host activity duration varies in any way, the embed remains constant.  For any host activity at issue, a reverse embed is the complement of a constant embed (column 3, lines 46-52).

Ramsey et al and Ponce de Leon are both concerned with effective workforce management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the virtual offset calculator maps the parent predecessor task key date, and the parent successor task key date to the corresponding ordinal planning period and calculates the offset corresponding to the activity level relationship in planning units using the difference between the ordinal numbers of the mapped ordinal planning periods in Ramsey et al, as seen in Ponce de Leon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
 	In the Remarks, Applicant argues Although the portions of Ramsey (Paras. [0058] and [0067]) relied upon by the Examiner at page 9 of the Office Action are alleged to disclose use of an offset, it is respectfully submitted that such statement 
As discussed in the updated rejection, Ramsey et al in view of Sen et al indeed disclose Applicant’s amended claim language.

Allowable Subject Matter
 	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- José Luis Ponz-Tienda et al (Fuzzy Project Scheduling Problem with Minimal Generalized Precedence Relations) disclose a fuzzy heuristic model for the Project Scheduling Problem.

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        April 15, 2021